Citation Nr: 1327499	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  04-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for low back strain with degenerative changes (low back disability).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for a left shoulder disability, claimed as secondary to the service-connected low back strain with degenerative changes.

4.  Entitlement to service connection for a disability of the cervical segment of the spine, claimed as secondary to the service-connected low back strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in January 2004, addressing the increased rating claim; and May 2010, addressing the two service connection issues.  In a June 2012 decision, the Board denied the increased rating claim and remanded the two service connection claims, along with a TDIU claim that had been found to be on appeal in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).  That decision was vacated in its entirety by the Board in July 2013, as described below.

The Veteran previously appeared for a Travel Board hearing, concerning only the increased rating claim, in February 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Veteran's Substantive Appeal as to the May 2010 rating decision denying the two service connection claims was received in January 2012.  In that document, he specified that he wanted a Travel Board hearing.  

On April 19, 2012, the Board furnished the Veteran with a letter requesting clarification of his hearing request.  Specifically, he was given seven options regarding various combinations of issues (including all four issues) and the types of hearings (central office, Travel Board, and video conference).  One of the specific options listed was to have a video conference hearing on all four issues.  The Veteran was notified that, in the absence of a response within 30 days of the letter, the Board would assume that he did not want a hearing on these issues and proceed accordingly.

As noted in its June 2012 decision, the Board proceeded with the case, as a response had not been received from either the Veteran or his attorney in regard to the April 2012 hearing letter.  

In July 2012, the Veteran, through his attorney, moved to vacate the Board's decision.  The basis for this motion was that the Veteran had, in fact responded to the April 2012 hearing letter in a timely fashion.  The Veteran had faxed a response to the RO indicating that he sought to have a video conference hearing on all four issues.  The claims file includes a photocopy of this response, along with fax documentation indicating that the fax had been furnished to the RO on May 3, 2012, well within the noted 30-day period for response.  It does not appear that this fax was ever forwarded to the Board for its consideration, and, as such, the Board vacated the Veteran's June 2012 decision in July 2013 so that the four issues could be remanded back to the RO for the scheduling of a video conference hearing.  As indicated in the instructions below, the scheduling of that hearing is the primary basis for this current remand.

That notwithstanding, the Board also has concerns that there may be pending Notices of Disagreement as to other issues.  The Veterans Appeals Control and Locator System (VACOLS) indicates that Notices of Disagreement were received in September and December of 2012, in response to rating actions for which the Veteran received notification in the same months.  A review of the main physical claims file, a temporary claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) nevertheless does not reflect such documentation.  The Board requests that the RO/AMC review this matter and take any appropriate action, potentially to include the issuance of a Statement of the Case in response to any Notices of Disagreement received.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the documentation of record to determine whether there are any pending Notices of Disagreement (e.g., in September and December of 2012) for which further action, such as the issuance of a Statement of the Case, is warranted.

2.  Next, the RO must ensure that the Veteran is scheduled for a video conference hearing addressing all issues for which an appeal has been perfected.  He should be given appropriate notification of the date and time of this hearing at the RO.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


